Citation Nr: 1233709	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-13 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for non-compressive disc bulge at L3-4 and minimal lower lumbar degenerative facet change, claimed as back injury.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant (Veteran) represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran served on active duty from April 1965 to June 1967.   

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2007 and October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for bilateral pes planus and non-compressive disc bulge at L3-4 and minimal lower lumbar degenerative facet change. 

By a rating decision dated in March 2008, the RO granted service connection for bilateral pes planus, and assigned a 10 percent evaluation, effective April 5, 2006. The Veteran submitted a notice of disagreement, and in a July 2008 statement of the case, the RO continued the initial 10 percent evaluation.  The Veteran chose to continue his appeal, asserting that his disability warrants a higher rating.

In October 2010, the Board remanded this matter for additional development and medical inquiry.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that a back disorder is not related to service. 

2.  The Veteran's pes planus is not productive of severe impairment in either foot.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by service, and is not presumed related to service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).   

2.  The criteria for a rating in excess of 10 percent, for the Veteran's service-connected bilateral pes planus, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of several letters sent to the Veteran between June 2006 and November 2011 and fully compliant notice was sent prior to the initial AOJ decision.  These letters fully addressed all three notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  Where a claim has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated and section 5103(a) notice is "no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17   (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided to the Veteran prior to the rating decisions on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claims, to include service treatment records (STRs), private treatment records, VA treatment records, and VA examination reports addressing the service-connected foot disorder dated in September 2007, November 2008, and November 2010.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Veteran was not provided with a VA examination for his claim of service connection for a back disorder.  The record supports that decision.  The evidence indicates that the Veteran had a normal back during service, at the time of his discharge from service in 1967, and for many years following service until the mid 2000s, when he was first diagnosed with a back disorder.  Though there is competent evidence of record of a current lower back disorder, the evidence does not indicate that that disorder was incurred during service or during the presumptive one-year period following service.  Moreover, there is no competent evidence that otherwise links this disorder to service or to a service-connected disability.  The Board notes that the Veteran claims that he injured his lower back during service in a car accident.  However, as will be detailed further below in the decision denying service connection for a back disorder, the evidence of record counters his claim to an in-service injury.  As the record indicates no in-service injury, and does not contain competent and credible evidence indicating that a current disorder relates to service, an examination into the Veteran's claim of service connection for a back disorder is not required.  See McLendon, supra; see also 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim of Service Connection

The Veteran asserts that he incurred a back disorder during service as the result of a motor vehicle accident (MVA).  The RO denied the Veteran's claim in the rating decision on appeal.  For the reasons set forth below, the Board agrees with that decision.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain disorders, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In this matter, the evidence indicates that the Veteran has a current back disorder.  Private treatment records dated between June 2002 and August 2006 note treatment for degenerative disc disease and osteoarthritic changes to the lumbar spine.  

The evidence does not indicate, however, that the Veteran incurred his disorder during service between April 1965 and June 1967, or within one year of discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The Veteran's STRs are negative for a back disorder or injury.  April and June 1967 separation reports of medical examination are negative for a back disorder.  Each examination report found the Veteran's back to be normal.  Neither separation report notes the Veteran's claimed MVA during service, moreover.  It is not until the early 2000s, approximately 35 years after service, when medical evidence indicates a back disorder.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in the assessment of the claim of service connection); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

Further, there is no competent or probative evidence of record relating the Veteran's back disorder to active service.  None of the private medical professionals who treated the Veteran's back disorder between 2002 and 2006 commented on the claimed MVA and its relationship to the current disability.  Indeed, neither the claimed MVA nor service is mentioned in these records.  

The Board has considered the Veteran's lay assertion that an in-service MVA relates to his current back disorder.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

Hence, the Board finds the Veteran competent to provide evidence regarding observable symptomatology such as experiencing pain or injury during a claimed MVA.  However, he is not competent to offer medical evidence such as whether an injury in the mid 1960s would relate to a back disorder initially treated and diagnosed in the early 2000s.  He is not competent to address issues of etiology and diagnosis.  He is not competent to render an opinion regarding neurological and orthopedic dysfunction in his spinal area, or regarding the crucial question of whether the claimed incident in 1966 could lead to spinal problems originally diagnosed in 2002.  As such, the lay evidence offered by the Veteran is not persuasive.  See Routen and Layno, both supra.  

Further, the preponderance of the evidence indicates that the Veteran is not credible with regard to the claimed injury.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As indicated earlier, the medical evidence dated at the time of the Veteran's alleged MVA is either negative for a back injury and MVA, or affirmatively finds the Veteran without a back injury or disorder.  Moreover, the record indicates that the Veteran did not receive treatment for a back disorder for over 35 years after his service ended.  This evidence is objective evidence that challenges the Veteran's recollection that he had a back injury during service.  

The Board has also noted the fact that the Veteran did not mention the alleged MVA and injury in his original claim for service connection in April 2006.  Nor did he mention the alleged MVA and injury in several subsequent statements - dated between August 2006 and April 2008 - submitted in support of the claim.  Moreover, the claimed MVA is not mentioned in the private medical evidence noting the back disorder dated in the early to mid 2000s.  Indeed, the MVA and claimed injury are not broached until May 2008, when the Veteran submitted his substantive appeal, almost 25 months following his original claim.  In the substantive appeal, he stated, "I injured my back while in service due to an auto accident in Bahrain.  I was treated at a local clinic in 1966.  They gave me x-rays and gave me medication for the back injury."   

As the record contained limited information regarding the date of the accident, the location of the accident, the nature of the claimed back injury, the nature of the claimed treatment, and whether any disorders were diagnosed as a result of the accident, the Board, in the October 2010 remand, requested additional detail from the Veteran.  But, the December 2011 memo of record indicates that the Veteran declined to provide VA with additional information related to his accident.  

In sum, the Veteran asserts that a current back disorder was incurred during service.  However, there is no credible or probative evidence of a back disorder during service or in the 35 years following service.  Moreover, no medical opinion of record supports the Veteran's claim to service connection.  A service connection finding for a back disorder is therefore unwarranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


The Claim for Increased Rating

On April 5, 2006, the RO received the Veteran's claim of service connection for pes planus.  Service connection was eventually granted in March 2008.  The RO assigned an initial 10 percent disability evaluation effective the date of claim.  The Veteran has appealed to the Board the assigned rating.  

In the decision below, the Board will assess the evidence of record to determine whether an initial rating in excess of 10 percent has been warranted during the appeal period from the date of the Veteran's claim for service connection in April 2006.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time); see also 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

The Veteran has been rated as 10 percent disabled for bilateral pes planus, effective April 5, 2006.   The RO has rated the Veteran's disorder under Diagnostic Code (DC) 5276 of 38 C.F.R. § 4.71a.  

Under DC 5276, a 10 percent rating is warranted for moderate impairment, either unilateral or bilateral, involving weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  Severe impairment, which is indicated by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 20 percent rating for unilateral disability, and a 30 percent rating for bilateral disability.  Pronounced disability, indicated by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating for unilateral disability, and a 50 percent rating for bilateral disability.  

The relevant evidence of record consists of lay statements, VA treatment records, a letter from the Veteran's private physician dated in July 2008, and reports of VA medical examination dated in September 2007, November 2008, and November 2010.  

The September 2007 VA examiner noted the Veteran's complaints of plantar arch pain that has "grown gradually progressive both in terms of intensity and frequency" since service.  The Veteran indicated that he used "off the shelf" arch supports in his shoes.  The Veteran indicated that he could complete activities of daily living but that he was limited to walking or standing for 5 to 10 minutes due to pain.  

On examination, the September 2007 examiner noted a slow and deliberate walk with an antalgic gait favoring the right leg.  The examiner noted the use of no assistive device.  The examiner noted "prominent calluses of bilateral medial calcaneal areas."  The examiner found the longitudinal arch slightly diminished bilaterally.  The examiner noted tenderness on the mid and posterior aspects.  The examiner noted tenderness on the bilateral Achilles tendons at the calcaneal insertions.  The examiner noted, bilaterally, four degrees of valgus angulation of the os calcis in relation to the long axis of the tibia.   

But the September 2007 examiner found the Achilles tendons intact and of normal alignment.  The examiner also noted bilateral transverse arches present, which were maintained and nontender.  The examiner noted no fixed or flexible hind, mid, or forefoot deformities or abnormal motion.  Noting Deluca criteria, the examiner found plantar flexion of 0 to 45 degrees in each ankle on pre- and post-repetitive motion, dorsiflexion of 0 to 20 degrees on pre- and post-repetitive motion, inversion of 0 to 30 degrees on pre- and post-repetitive motion, and eversion of 0 to 15 degrees on pre- and post-repetitive motion.  The examiner stated that "[t]here was no apparent pain, loss of motion, weakness, fatigability, or loss of coordination during or following the three repetitions of range of motion."  Lastly, radiographic evidence indicated mild bilateral pes planus and plantar fasciitis.  

In a letter dated in July 2008, the Veteran's treating physician diagnosed the Veteran with pes planus, diagnosed the Veteran with arthritis in the first MTP joint on his left big toe, and noted the Veteran's complaints of bilateral pain on the bottom of the foot due to activity.  The physician also noted nonservice-connected leg disorders, such as a fracture of the tibia and fibula on the right leg, and noted swelling the Veteran has in his legs.  In closing, the physician stated that the Veteran's disabilities interfered with his ability to "walk long distances" and served as an "impediment to his ability to function and his quality of life."  

In an addendum report dated in November 2008, the September 2007 VA examiner indicated that, based upon a new review of the claims file, there had been "no change" in the Veteran's condition since the September 2007 examination.    

The November 2010 VA examiner indicated a review of the claims file.  He noted the Veteran's complaints of intermittent daily foot pain, and his complaints of swelling and flare ups during hot and cold weather.  The Veteran claimed that he used special shoes and over the counter inserts.  The Veteran reported an ability to conduct daily activities.  He indicated no lack of coordination, but indicated some fatigue and lack of endurance when on his feet.  

On examination, the November 2010 examiner noted a mild limp, which eventually developed into a normal gait while walking down the hall.  The examiner noted bilateral pes planus and noted tenderness over the metatarsal bones on each foot.  But the examiner noted an aligned Achilles tendon on each foot.  The examiner noted no evidence of abnormal weight bearing, and no evidence of tenderness on palpation on the plantar fascia.  The Veteran was able to plantar flex and dorsiflex his toes 10 degrees without pain.  The examiner noted the Veteran's skin as soft and normal.  He indicated good circulation in the feet.  On range of motion testing, he noted no change in pain level, no incoordination, and no fatigue following repetitive motion.  The examiner noted the September 2007 x-ray which found "borderline pes planus."  He also noted November 2010 x-ray evidence which showed bilateral pes planus and mild degenerative joint disease of the first MP joint on the left foot.  

Based on the evidence of record dated since April 2006, the Board finds a rating in excess of 10 percent unwarranted for the Veteran's bilateral pes planus.  For the next-highest rating of 20 percent under DC 5276, the evidence must show severe impairment in either foot.  To show severe impairment, the evidence must show clear objective evidence of structural foot impairment such as marked deformity, pain on manipulation and use accentuated, and accompanying evidence such as swelling and callosities.  38 C.F.R. § 4.71a, DC 5276.  The evidence has not shown this. 

The Board notes that the evidence has established that the Veteran has some impairment.  The September 2007 examiner noted some calluses and some valgus from the tibia.  The Veteran has reported swelling in his feet.  The Veteran's private physician noted, in a July 2008 letter, nonservice-connected leg disorders that involved pain and swelling.  Both VA examiners noted the Veteran's complaints of pain and mild tenderness on palpation on the feet.  But this impairment is moderate - none of the medical evidence revealed evidence of significant disability.  Indeed, each VA examiner found the Veteran with full range of motion, while none of the physicians who commented on the Veteran's feet noted objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, or objective evidence of swelling in the feet during use (despite the Veteran's claim to foot swelling). 

Further, range of motion testing by the VA examiners did not indicate that the Veteran's foot function was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neither report indicated that the Veteran's claimed symptoms limited his range of motion to such an extent that increased ratings would be warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

In sum, the Veteran asserts that an initial rating in excess of 10 percent should be assigned for his pes planus.  However, the preponderance of the evidence of record indicates that, though the Veteran has moderately disabling symptoms, he does not have severe impairment resulting from marked deformity.  An initial rating in excess of 10 percent is unwarranted, therefore.      

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record or the Veteran.  The record shows that at the November 2010 VA examination that the Veteran reported that he had voluntarily retired a year earlier and there is no indication or allegation that the Veteran is unemployable due to the service-connected bilateral pes planus.  Therefore, the Board finds that no further consideration of a TDIU is warranted. Id.   

      Extraschedular Considerations

The Board has considered whether higher ratings should be considered on an extraschedular basis for the Veteran's service-connected foot disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the DC addressed in this decision.  But the Veteran's foot disability is not productive of the manifestations that would warrant any of the higher ratings.  As such, the available schedular evaluations for the disabilities at issue are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

The preponderance of the evidence is against the Veteran's claim of service connection for a back disorder, and his claim to an initial rating in excess of 10 percent for pes planus.  See Alemany, supra.  The appeals must therefore be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert, supra.  


ORDER

Entitlement to service connection for a back disorder is denied.  

Entitlement to a rating in excess of 10 percent for the Veteran's bilateral pes planus is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


